THOMPSON, J.
The court is of opinion, that the circuit court erred in dismissing the appellant’s bill, whereby it negatived his right to redeem in virtue of the contract for redemption alleged in the bill and affirmed the title of the appellee as absolute and indefeasible purchaser, as alleged in the answer. Instead of dismissing the bill, the court should have entered up an interlocutory decree, affirming the right of the appellant to redeem upon payment of the balance due the appellee upon the settlement of the account between the parties, in which settlement the appellee should be charged with the hires and profits of the slaves and any payments or other proper charges the appellant could establish against him, whether prior or subsequent to the sale by the sheriff, provided those of a prior date were not barred by the statute of limitations, and credited b3 the purchase money advanced by him, with interest, with a reasonable and proper allowance for raising the young slaves whilst chargeable and before they were worth hire or their own support, and with all just demands and items of account he could establish against the appellant’s intestate, as well before as since the purchase at sheriff’s sale, provided those of a prior date" were not barred by the statute of limitations at the date of sale; and to ascertain that balance, if any be due, or the true state of accounts between the parties, should have referred the cause to a master commissioner in chancery to state, settle and report the same, in order to such further and final decree in the premises as the result of the account should have rendered proper. That is to say, a decree for the redemption and surrender of the slaves, if nothing were found due the appellee, or of foreclosure and sale if a balance were found in his favor; and upon such final decree, as the appellant’s. right to redeem was controverted *by the appellee, the court should decree costs in favor of the appellant against the appellee up to the date of entering the order of account in the court below directed by this decree, and all costs subsequently accruing in favor of the appellee.
It is therefore decreed and ordered, that the decree aforesaid be reversed and annulled, and that the appellee do pay unto the appellant his costs by him expended in the prosecution of his appeal aforesaid here. And the cause is remanded to the Circuit Court of Culpeper for further proceedings to be had therein, in conformity with the foregoing opinion and decree of this court, with instruction to that court to enter up the proper order of account indicated by this decree, and to proceed to a final hearing and decree upon the report of the commissioner, according to the principles of this decree and the principles and practice of a court of equity in suits to redeem or foreclose a mortgage.
CHOPTON, J., dissented.
Decree reversed.